      Case 3:21-cv-01258-EMC Document 30 Filed 08/31/21 Page 1 of 2



 1   KEMNITZER, BARRON & KRIEG, LLP
     KRISTIN KEMNITZER         Bar No. 278946
 2   ADAM J. MCNEILE           Bar No. 280296
     42 Miller Ave., 3rd Floor
 3   Mill Valley, CA 94941
     Telephone: (415) 632-1900
 4   Facsimile: (415) 632-1901
     kristin@kbklegal.com
 5   adam@kbklegal.com

 6   WATSONVILLE LAW CENTER
     ALISON L. BAKER           Bar No. 193601
 7   315 Main St., Ste. 207
     Watsonville, CA 95076
 8   Telephone: (831) 722-2845
     Facsimile: (831) 761-3295
 9   abaker@wlc.law

10   Attorneys for Plaintiff HALEJA MUNOZ

11   MCGUIREWOODS LLP
     JAMIE D. WELLS             Bar No. 290827
12   ANTHONY Q. LE              Bar No. 300660
     Two Embarcadero Center, Ste. 1300
13   San Francisco, CA 94111-3821
     Telephone: (415) 844-9944
14   Facsimile: (415) 844-9922
     jwells@mcguirewoods.com
15   ale@mcguirewoods.com

16   Attorneys for Defendant TD AUTO FINANCE LLC

17

18

19
                               UNITED STATES DISTRICT COURT
20
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
21

22   HALEJA MUNOZ, individually and on                   Case No. 3:21-cv-01258-EMC
     behalf of the general public,
23                                                       STIPULATION FOR DISMISSAL OF
                        Plaintiff,                       ENTIRE ACTION WITH PREJUDICE
24
           vs.
25
     TD AUTO FINANCE LLC; and DOES 1
26   through 50, inclusive,

27                     Defendants.
     __________________________________/
28
                                                    1
                                         Stipulation for Dismissal
       Case 3:21-cv-01258-EMC Document 30 Filed 08/31/21 Page 2 of 2



 1          The parties, by and through their respective counsel of record, hereby stipulate and

 2   request an Order that the above-entitled action be dismissed, in its entirety, with prejudice.

 3   Dated: August 31, 2021                           KEMNITZER, BARRON, & KRIEG, LLP
 4

 5                                         By:        /s/ Kristin Kemnitzer
                                                      KRISTIN KEMNITZER
 6                                                    Attorneys for Plaintiff HALEJA MUNOZ
 7   Dated: August 31, 2021                           MCGUIREWOODS LLP
 8

 9                                         By:        /s/ Jamie D. Wells (with permission)
                                                      JAMIE D. WELLS
10                                                    Attorneys for Defendant TD AUTO FINANCE
                                                      LLC
11
                                                               ISTRIC
                                                          TES D      TC
12
                                                        TA




                                                                                 O
                                                  S




                                                                                  U
                                                 ED



13




                                                                                   RT
                                                                           TED
                                             UNIT




14                                                             GRAN




                                                                                          R NIA
15
                                                                             . Chen
                                                                      ward M
                                             NO




                                                              udge Ed
16
                                                           J
                                                                                          FO
                                               RT




17                                                                                    LI
         DATED: August 31, 2021                       ER
                                                  H




                                                                                  A

                                                           N                          C
18                                                                           F
                                                               D IS T IC T O
                                                                     R
19

20

21

22

23

24

25

26

27

28
                                                          2
                                               Stipulation for Dismissal
